Case: 1:20-cv-00119-DRC-SKB Doc #: 68 Filed: 12/29/20 Page: 1 of 3 PAGEID #: 357




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

JOHN KLOSTERMAN

             Plaintiff,
                                             Case No. 1:20-cv-119
      v.                                     JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Bowman
SEDAMSVILLE COMMUNITY
DEVELOPMENT CORPORATION, et al.,

             Respondent.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s November 3, 2020

Report and Recommendation ((“R&R”), Doc. 67). The Magistrate Judge recommends

that the Court: (1) DENY AS MOOT the following motions: Plaintiff John

Klosterman’s Motion for Default Judgment (Doc. 35); Klosterman’s Motion to

Disqualify Counsel for City Defendants (Doc. 55); and Klosterman’s Motion to

Dismiss (Doc. 56); (2) DENY Klosterman’s Motion for a Temporary Restraining Order

(Doc. 64); and (3) GRANT the following motions: City Defendants’ Motion to Dismiss

(Doc. 27); Defendant the Honorable Bernie Bouchard’s Motion to Dismiss (Doc. 33);

Defendants   Patricia     A.   Burke   and   Sedamsville   Community   Development

Corporation’s Motion for Judgment on the Pleadings (Doc. 51); Defendants

Sedamsville Civic Association and Cindy Bastin’s Motion for Judgment on the

Pleadings (Doc. 52); and Defendants Hamilton County Landbank, Kelley Allesee, and

Jessica Powell’s Motion for Judgment on the Pleadings (Doc. 53).
Case: 1:20-cv-00119-DRC-SKB Doc #: 68 Filed: 12/29/20 Page: 2 of 3 PAGEID #: 358




         The R&R advised all parties that failure to object within the 14 days specified

by the R&R may result in forfeiture of rights on appeal, which includes the right to

District Court review. (See R&R, Doc. 67, #3561); see also Thomas v. Arn, 474 U.S.

140, 152 (1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting

“fail[ure] to file an objection to the magistrate judge’s R & R … is forfeiture”); 28

U.S.C. § 636(b)(1)(C). Nearly two months have now passed, and Klosterman has yet

to file an objection to the R&R.

         Therefore, the Court ADOPTS the Report and Recommendation (Doc. 67) and

DENIES AS MOOT: Klosterman’s Motion for Default Judgment (Doc. 35);

Klosterman’s Motion to Disqualify Counsel for City Defendants (Doc. 55); and

Klosterman’s Motion to Dismiss (Doc. 56); DENIES Klosterman’s Motion for a

Temporary Restraining Order (Doc. 64); and GRANTS City Defendants’ Motion to

Dismiss (Doc. 27); Defendant the Honorable Bernie Bouchard’s Motion to Dismiss

(Doc. 33); Defendants Patricia A. Burke and Sedamsville Community Development

Corporation’s Motion for Judgment on the Pleadings (Doc. 51); Defendants

Sedamsville Civic Association and Cindy Bastin’s Motion for Judgment on the

Pleadings (Doc. 52); and Defendants Hamilton County Landbank, Kelley Allesee, and

Jessica Powell’s Motion for Judgment on the Pleadings (Doc. 53). The Court

DIRECTS the Clerk to enter judgment accordingly.



1   Refers to PageID#.
Case: 1:20-cv-00119-DRC-SKB Doc #: 68 Filed: 12/29/20 Page: 3 of 3 PAGEID #: 359




SO ORDERED.


December 29, 2020
DATE                                   DOUGLAS R. COLE
                                       UNITED STATES DISTRICT JUDGE
